DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendment filed on August 25, 2021 has been entered.  Claim 1, 3, 10-11 and 13 are amended.  Claims 5-6 and 15-16 are canceled.  Claims 1-4, 7-14 and 17-20 are pending in the application.  Applicant's amendment has overcome the objections of claim 3 and 13 previously set forth in the Non-Final Office Action mailed on May 25, 2021.

Interview Summary

In a telephone interview with the Applicant’s Representative, Mr. Michael Ben-Shimon (Reg. No. 69,610), on September 3, 2021, a proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims 1 and 10-11 as shown in the Examiner’s Amendment below in order to overcome objection(s), and place the application in condition for allowance.

Authorization for this Examiner’s Amendment was given by the Applicant’s Representative, Mr. Michael Ben-Shimon (Reg. No. 69,610), on September 3, 2021.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claims as below:

1.	(Currently Amended) A method of analyzing website visitor behavior by an analysis server, comprising:
analyzing, by the analysis server, electronically obtained website visitor recordings associated with a website visit of each of a plurality of website visitors;
determining, by the analysis server, a route taken within the website by each of the plurality of website visitors based on the website visitor recordings, wherein the route includes a chronological sequence of user interactions with website elements, the website elements being elements within a webpage and wherein the website elements comprise document object model (DOM) elements;
labeling each DOM element with a label;
dividing, by the analysis server, the plurality of routes into clusters based on common path flows, wherein a common path flow represents a flow on which different users performed substantially the same action to arrive at the same location within the website and wherein the dividing further comprises comparing the labels of the DOM elements to each other to determine which of the labels of the DOM elements are equivalent labels and categorizing routes comprising the equivalent labels of the DOM elements into a single cluster; and
sorting the clusters by number of routes.


analyzing, by the analysis server, electronically obtained website visitor recordings associated with a website visit of each of a plurality of website visitors;
determining, by the analysis server, a route taken within the website by each of the plurality of website visitors based on the website visitor recordings, wherein the route includes a chronological sequence of user interactions with website elements, the website elements being elements within a webpage and wherein the website elements comprise document object model (DOM) elements;
labeling each DOM element with a label;
dividing, by the analysis server, the plurality of routes into clusters based on common path flows, wherein a common path flow represents a flow on which different users performed substantially the same action to arrive at the same location within the website and wherein the dividing further comprises comparing the labels of the DOM elements to each other to determine which of the labels of the DOM elements are equivalent labels and categorizing routes comprising the equivalent labels of the DOM elements into a single cluster; and 
sorting the clusters by number of routes.

11.	(Currently Amended) A system for causing a processing circuitry to perform a process, comprising:
a processing circuitry; and 
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to:
analyze website visitor recordings associated with a website visit of each of a plurality of website visitors;

label each DOM element with a label; 
divide the plurality of routes into clusters based on common path flows, wherein a common path flow represents a flow on which different users performed substantially the same action to arrive at the same location within the website and wherein divide the plurality of routes paths into clusters further comprises compare the labels of the DOM elements to each other to determine which of the labels of the DOM elements are equivalent labels and categorizing routes comprising the equivalent labels of the DOM elements into a single cluster; and
sort the clusters by number of routes.

Allowable Subject Matter

Claims 1-4, 7-14 and 17-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Dai (US Patent 9,691,096) teaches customer interactions with one or more pages associated with an online marketplace may be aggregated into historical navigational patterns, which may be associated with one or more items available for purchase at the online marketplace. Where a series or sequence of customer interactions is subsequently received from a customer, such interactions may also be aggregated into a pattern, which may be compared to one or more of the historical navigational patterns. An item recommendation may be identified for the customer based at least in part on the comparison of the received 
Amershi (PG PUB US2013/0055268) teaches generating automated web task procedures from an analysis of web history logs. One aspect of the invention concerns a method that comprises identifying sequences of related web actions from a web log, grouping each set of similar web actions into an action class, and mapping the sequences of related web actions into sequences of action classes. The method further clusters each group of similar sequences of action classes into a cluster, wherein relationships among the action classes in the cluster are represented by a state machine, and generates automated web task procedures from the state machine [Amershi, Abstract].
Liu (PG PUB US2017/0244796) teaches systems and methods are disclosed for analyzing a plurality of clickstreams associated with a resource to identify popular navigational patterns traversed by users of the resource. The analysis provides a navigational framework for performing continued analysis on segmented portions of the identified navigational patterns. To facilitate the analysis, clickstreams associated with the resource are analyzed to identify sets of clickstreams that have a common group of assets with which users of the resource interacted. Navigational patterns, which include commonly traversed series of assets interacted with by the users, are determined for the identified sets. The navigational pattern is then provided to identify popular navigational patterns traversed by users of the resource [Liu, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “dividing, by the analysis server, the plurality of routes into clusters based on common path flows, wherein a common path flow represents a flow on which different users performed substantially the same action to arrive at the same location within the website and wherein the dividing further comprises comparing the labels of the DOM elements to each other to determine which of the labels of the DOM elements are equivalent labels and categorizing 
Dependent claims 2-4, 7-9, 12-14 and 17-20 further limit allowed independent claims 1, 10 and 11 respectively; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441